207 F.2d 410
HURLEYv.LINDSAY, Superintendent of Lorton Reformatory.
No. 6662.
United States Court of Appeals, Fourth Circuit.
Argued October 5, 1953.
Decided October 8, 1953.

George Robert Hurley, pro se, on brief.
Richard R. Ryder, Asst. U. S. Atty., Richmond, Va. (L. S. Parsons, Jr., U. S. Atty., Norfolk, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a declaratory judgment. Appellant is imprisoned in the Lorton Reformatory under the judgment and sentence of the United States District Court for the District of Columbia. He complains that orders made and commitments issued in connection with the judgment and sentence are void and asked the court below to so declare. We agree with the District Judge that he was without jurisdiction in the premises. If there was any irregularity in the sentence or orders under which appellant was held, and we do not intimate that there was, appellant's remedy was a motion in the sentencing court under 28 U.S.C. § 2255, not a petition for a declaratory judgment in another court. As was well said by Judge Watkins, speaking for the Court of Appeals of the District of Columbia Circuit in Clark v. Memolo, 85 U.S.App.D.C. 65, 174 F.2d 978, 981, "It was the primary purpose of the [Declaratory Judgment] act, [28 U.S.C.A. §§ 2201, 2202] to have a declaration of rights not theretofore determined, and not to determine whether rights theretofore adjudicated have been properly adjudicated."


2
Affirmed.